In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 13-225V
                                       December 17, 2014
                                       Not to be Published

***************************************
PEGGY A. COFFEY, as Personal                   *
Representative of the Estate of                *
WOODROW COFFEY, JR.,                           *
                                               *
       Petitioner,                             * Damages decision based on stipulation;
                                               * influenza (“flu”) vaccine; Guillain-Barré
    v.                                         * Syndrome (“GBS”); death
                                               *
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,                            *
                                               *
       Respondent.                             *
***************************************
Lisa A. Roquemore, Irvine, CA, for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master

                                               DECISION 1

      On March 29, 2013, Woodrow Coffey, Jr., filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. §§ 300aa-10-34 (2006), alleging that he suffered Guillain-Barré
Syndrome (“GBS”) as a result of the influenza (“flu”) vaccination he received on September 29,
2010. On January 13, 2014, Mr. Coffey died. His wife, Peggy A. Coffey, was substituted as
1
  Because this decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioners have 14 days to identify and move to
redact such information prior to the document’s disclosure. If the special master, upon review, agrees that
the identified material fits within the categories listed above, the special master shall redact such material
from public access.
petitioner in this case on May 6, 2014. Petitioner filed an amended petition on June 3, 2014,
alleging that decedent suffered GBS as a consequence of his flu immunization which led to his
disability and death.

       On December 17, 2014, the parties filed a stipulation, attached hereto, in which they
agreed to settle this case and described the settlement terms. Respondent denies that flu vaccine
caused Mr. Coffey’s GBS or other injury and further denies that Mr. Coffey’s death was a
sequela of a vaccine-related injury. Nevertheless, the parties agreed to resolve this matter
informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, and awards compensation in the amount and on the terms set
forth therein.

       Pursuant to the stipulation, the court awards a lump sum of $200,000.00 in the form of a
check made payable to petitioner, as legal representative of the Estate of Woodrow Coffey, Jr.
This amount covers all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk of
the court is directed to enter judgment herewith. 2



IT IS SO ORDERED.


December 17, 2014                                                        /s/ Laura D. Millman
DATE                                                                     Laura D. Millman
                                                                           Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
Case 1:13-vv-00225-UNJ Document 38 Filed 12/17/14 Page 1 of 5
Case 1:13-vv-00225-UNJ Document 38 Filed 12/17/14 Page 2 of 5
Case 1:13-vv-00225-UNJ Document 38 Filed 12/17/14 Page 3 of 5
Case 1:13-vv-00225-UNJ Document 38 Filed 12/17/14 Page 4 of 5
Case 1:13-vv-00225-UNJ Document 38 Filed 12/17/14 Page 5 of 5